EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Name of Corporation Jurisdiction Of Incorporation orOrganization % of Voting Securities Held at December 31, 2010 (1) Amcorp, Inc. ASC Holdings, Inc. Delaware Utah 100% 100% Amaltex, Inc. Texas 100% Andrews County Holdings, Inc. Waste Control Specialists LLC Delaware Delaware 100% 100% Kronos Worldwide, Inc. (2) Delaware 50% NL Industries, Inc. (2), (3), (4) New Jersey 83% CompX International Inc. (4) Delaware 87% Tremont LLC Delaware 100% TRECO L.L.C. Nevada 100% Basic Management, Inc. Nevada 32% Basic Water Company Nevada 100% Basic Environmental Control LLC Nevada 100% Basic Power Company Nevada 100% Basic Remediation Company LLC Nevada 100% Basic Land Company Nevada 100% The Landwell Company LP Delaware 50% The Landwell Company LP Delaware 12% TRE Holding Corporation Delaware 100% TRE Management Company Delaware 100% Tall Pines Insurance Company Vermont 100% Medite Corporation Delaware 100% Impex Realty Holding, Inc. Delaware 100% Held by the Registrant or the indicated subsidiary of the Registrant. Subsidiaries of Kronos are incorporated by reference to Exhibit 21.1 of Kronos’ Annual Report on Form 10-K for the year ended December 31, 2010 (File No. 333-100047).NL owns an additional 30% of Kronos directly. Subsidiaries of NL are incorporated by reference to Exhibit 21.1 of NL's Annual Report on Form 10-K for the year ended December 31, 2010 (File No. 1-640). Subsidiaries of CompX are incorporated by reference to Exhibit 21.1 of CompX's Annual Report on Form 10-K for the year ended December 31, 2010 (File No. 1-13905).
